PER CURIAM.
Appellants, plaintiffs below, appeal the award of costs and attorney’s fees to appel-lees, defendants below. We reverse. The appellants’ canse of action accrued prior .to the October 1, 1990 effective date of amendment to section 768.79, Florida Statutes. The pre-amendment version of that statute, providing for award of attorney’s fees and costs against the plaintiff only where the plaintiff obtains a judgment against the defendants, applies to appellants. Buchanan v. Allstate Ins. Co., 629 So.2d 991 (Fla. 1st DCA 1993). Under the prior version of the statute a defendant may not obtain an award of fees if the judgment is of no liability. In the instant case, since a judgment of no liability was entered against appellants, and since the prior version of the statute applies, the award of fees and costs was improper.
We reverse the December 3, 1993 judgment assessing defendants’ costs and attorney’s fees against appellants.
REVERSED.
HARRIS, C.J., and PETERSON and THOMPSON, JJ., concur.